743 N.W.2d 221 (2008)
FLAGSTAR BANK, F.S.B., Plaintiff-Appellee,
v.
BAYSIDE MALL, L.L.C., Defendant-Appellant.
Docket No. 135462. COA No. 281880.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 11, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to stay the trial court proceedings is DENIED as moot.